Seevers, J.
— Ho errors are assigned, and it is objected by the appellee that the abstract does not purport to contain all the evidence.
We are constrained to say the objection is well taken. The trial judge certified the transcript contained all the evidence, but it is not before us and the abstract fails to state all the evidence is contained therein, and in fact it shows affirmatively that certain exhibits which were introduced in evidence have been omitted therefrom. We cannot, therefore, reverse or modify the decree below. Overholt et al. v. Esmay et al., 54 Iowa, 748.
Aeeirmed.